The defendant Charles Alexander was tried before his Honor, Burgwyn, Special Judge, and a jury at the August Term, 1944, of Halifax, upon a bill of indictment charging statutory rape. The *Page 479 
jury returned a verdict of "Guilty of Rape as charged in the bill of indictment." Thereupon judgment was rendered sentencing the defendant to death by asphyxiation as by law prescribed. From this judgment the defendant gave notice of appeal to the Supreme Court. However, no case on appeal has been docketed in this Court and no case on appeal has been filed in the office of the clerk of the Superior Court of Halifax County. The time allowed for perfecting an appeal has expired, and the attorney representing the defendant has notified the Attorney-General that the appeal has been abandoned, since "there is nothing from which to appeal."
The defendant having failed to file proper case on appeal, and his attorney having given notice that he had abandoned the appeal, the Attorney-General moves that the case be docketed here and the judgment of the Superior Court affirmed under Rule 17.
Before ruling on this motion, it being in a capital case, we have carefully examined the record and find therein no error. The motion of the Attorney-General to docket and dismiss the appeal is, therefore, allowed.S. v. Watson, 208 N.C. 70, 179 S.E. 453.
Appeal dismissed. Judgment affirmed.